Exhibit 10.2

Consulting Agreement

AGREEMENT made as of this 30th day of April, 2001, between Tekgraf, Inc. (TKGF)
with offices located at 980 Corporate Woods Parkway, Vernon Hills, IL  60061 
and Piedmont Consulting, Inc., a Georgia corporation with offices at 3131
Piedmont Road, Suite #205, Atlanta, Georgia 30305, (the “Consultant”).

WHEREAS, TKGF is a publicly held corporation, and

WHEREAS, TKGF desires to retain Consultant to provide public and investor
relations Services for TKGF.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, Consultant and TKGF hereby agrees as follows:

  1. TERM:  This Agreement shall commence on the date hereof and shall extend
thereafter for a period of 60 days.  Thereafter, the parties hereto may renew
this Agreement by mutual consent.         2. CONSULTING SERVICES:  During the
Term of the contract, Consultant shall provide public and investor relations
Services (collectively, the “Services”) to TKGF, which Services shall be geared
to result in improved stock trading volume, higher stock price multiples, a
broader following by analysts and institutions and new investment
recommendations and providing directly, or managing the delivery of, a wide
range of Services, including, but not limited to:               a. Proactive
marketing of TKGF’s common stock directly to influential security analysts,
stock brokers and portfolio managers and investors selected from Consultant’s
proprietary database of investment leaders across the country and abroad.      
              b. Arranging meetings between TKGF’s management and current and/or
potential investors, either in small groups or on a one-to-one basis, to
establish ongoing relationships; and periodically supplementing these meetings
with presentations at investment industry sponsored forums, through quarterly
conference calls, and by quarterly mailings of our corporate profile.          
          c. Assisting the companies in gaining media coverage both locally
where the companies have operations nationally.  Consultant will also target
certain internet advisory Services as well as monitor various other internet
activities.                     d. Establishing a VIP list of analysts, brokers,
portfolio managers, and investors that receive facsimiles and email addresses of
news releases, facsimile notification of conference calls and mailings of TKGF’s
10K and 10Qs plus annual and any corporate updates.                     e.
Establishing a broader news distribution list for direct facsimile and email
addresses of TKGF.                     f. Assisting and/or advising in the
authoring of press releases, including monitoring wire service coverage of TKGF
for accuracy and pickup.                     g. Preparing presentations relating
to TKGF for meetings with analysis, stock brokers, portfolio managers, and any
large investors, as well as any sponsored forums.                     h.
Assisting in preparing Information kits about TKGF in response to press and/or
investor inquiries.                     i. Advising with TKGF’s management
concerning marketing ideas, investor profile Information, methods of expanding
TKGF’s investor support and increasing investor awareness of TKGF and their
products and/or Services.                     j. Creating literature (including
layout, printing and distribution to Consultant’s list of investors and stock
brokers) describing TKGF’s business, products, marketing plans and financial
potential.                     k. Providing such other Services and assistance
as Consultant and TKGF shall deem necessary or appropriate to enhance TKGF’s
business.               3. APPROVAL OF INFORMATION:  All Information
disseminated by Consultant regarding TKGF shall be derived from Information
provided by TKGF to Consultant (the “Information”).  Consultant will obtain
TKGF’s prior approval to distribution or dissemination of all Information.      
  4. COMPENSATION:  Subject to Consultant’s compliance with the terms and
conditions herein set forth, and in full consideration of the Services provided
by Consultant hereunder, TKGF shall pay to Consultant, as its consulting fee
(the “Fee”), and Consultant shall accept as full payment thereof, a fee
consisting of:               a. TKGF agrees to pay Piedmont Consulting, Inc. a
$6,000 consulting fee to cover various administrative and support expenses.    
                b. TKGF agrees to issue Piedmont Consulting 60,000 common shares
of TKGF stock resalable pursuant to Rule 144, upon the following conditions. 
Within the term of the Agreement, 30,000 shares will be issued upon the stock
trading at $1.00 or higher for 10 trading days and the remaining 30,000 will be
issued upon the stock trading at $1.50 or higher for 10 trading days.  If the
stock does not trade above $1.00 as described above (or maintain NASD listing)
Piedmont would not receive these shares unless term of Agreement extended by
TKGF.  If issued, TKGF will grant standard piggy-back registration rights.      
              c. TKGF agrees to pay Piedmont Consulting, Inc., a “finder fee”
equal to 2% of any successful financing or successful acquisition directly
referred by Piedmont Consulting, Inc.             5. PERSONNEL:  Consultant is,
and shall be, an independent contractor, and no Personnel utilized by Consultant
in providing Services hereunder (the “Personnel”) shall be deemed to be an
employee or agent of TKGF.

Moreover, neither Consultant nor any such Personnel shall be empowered hereunder
to act on behalf of TKGF.  Consultant shall have sole and exclusive
responsibility and liability for, and to, such Personnel, and Consultant alone
shall be responsible to make, and shall make, all necessary or appropriate
employee contributions, withholdings, and payments for all taxes, insurance
premiums, and social security contributions to be collected, withheld, filed,
and paid with respect to all such Personnel; whether pursuant to any social
security, unemployment insurance, worker’s compensation law or other federal,
state, or local law now in force and effect, or hereinafter enacted.

  6. NON-ASSIGNABILITY:  The rights, obligations and benefits established by
this Agreement shall not be assignable by either party hereto.  This Agreement
shall, however, be binding upon and shall inure to the benefits of the parties
and their successors.         7. CONFIDENTIALITY:  Neither Consultant nor any of
the Personnel, its Consultants, other employees, or officers or directors shall
disclose any knowledge or Information it has, or they have obtained in the
course of performing the Services provided for herein, which knowledge or
Information concerns the confidential affairs of TKGF with respect to TKGF’s
business or finances.         8. COMPLIANCE  AND GOVERNING LAW:  Consultant,
together with its agents, employees and associates, shall take all necessary,
appropriate and reasonable steps to provide the Services in accordance with both
the securities laws of the United States and the several States, and pursuant to
the rules and regulations promulgated thereunder, as well as in accordance with
the rules and regulations of the National Association of Securities Dealers. 
The terms and provisions of this Agreement will be enforced in accordance with
the laws of the State of Georgia, without regard to its conflicts of law
principles.         9. NOTICE:  Notice hereunder shall be in writing and shall
be deemed to have been given (a) at a time when deposited for mailing in a
receptacle under the control of the United States Postal Service, by registered
or certified mail, prepaid, return receipt requested, or (b) on the business day
following deposit with a reputable overnight courier for overnight delivery;
each addressed to the respective party at the address as such party may fix by
notice given pursuant to this paragraph.         10. NO OTHER AGREEMENTS:  This
Agreement supersedes all prior understandings, written or orally given and
constitutes the entire Agreement between the parties hereto with respect to the
subject matter hereof.  No waiver, modification or termination of this Agreement
shall be valid unless in writing signed by each of the parties hereto.

IN WITNESS THEREOF, the parties have hereunto set their hands and seals the day
and year first above written.

  PIEDMONT CONSULTING, INC.     TEKGRAF, INC. By:      By:     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  Keith Fetter, President     Tom Mason, CFO

 